PER CURIAM.
One of the plaintiffs, Rocky Mountain Timber Corporation, petitioned for attorney fees for services on appeal in this suit. The basis of the claim is that it was a derivative suit for the benefit of defendant Montana Pacific International, (MPI), a corporation.
The most substantial benefits of the decree to be entered upon remand will not inure to the benefit of MPI but to the plaintiffs. It would be very difficult to satisfactorily segregate the services resulting in benefit to MPI and those resulting only in benefit to the plaintiffs. For this reason the petition for attorney fees is denied.